internal_revenue_service index no 2056a number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-109360-98 date date re legend decedent spouse trust bank country city dollar_figurex state county date this is in response to your letter dated date in which you requested a ruling concerning the application of sec_2056a of the internal_revenue_code decedent died testate on date decedent was a naturalized united_states citizen decedent was married to spouse a citizen of country decedent’s will was executed under the laws of country in under the terms of decedent’s will all of decedent’s property passed outright to spouse at the time of his death decedent owned a commercial building building located in city in country building currently has two commercial tenants because spouse is not a united_states citizen in order for decedent’s estate to qualify for the estate_tax_marital_deduction property passing from decedent to spouse must be placed in a qualified_domestic_trust qdot it is represented that the law of country does not recognize a common_law trust such as a qdot as the owner of real_property as a result spouse proposes to transfer building to a corporation corporation formed under the applicable laws of country in exchange for the transfer of building to corporation spouse will receive one share of stock representing percent ownership in corporation upon receipt of the share spouse proposes to transfer percent of her interest in corporation to a qdot trust that spouse will establish with bank as the united_states trustee upon making the transfer of the percent interest in corporation to trust spouse intends to appoint herself as co- trustee of trust along with bank as co-trustee spouse and bank will be authorized to make decisions regarding the administration of trust the pertinent terms of the qdot that spouse proposes to establish are as follows article two sec_3 provides that at least one of the trustees of the trust acting at any time when all or a portion of the trust is being treated as a qualified_domestic_trust within the meaning of sec_2056a must be a u s trustee as defined in sec_20_2056a-2 if at any time there is no u s trustee of the trust spouse shall by written instrument appoint as a trustee an individual or a corporation that qualifies as a u s trustee under sec_20_2056a-2 under article two sec_5 and b the trustee shall comply with all regulations promulgated under sec_2056a including the security arrangements set forth in 2056a- d i with respect to qdots in excess of dollar_figure million on the date of the decedent’s death determined without reduction for any indebtedness and sec_20_2056a-2 with respect to qdots having a fair_market_value at the date of the decedent’s death of dollar_figure million or less determined without reduction for any indebtedness under article two sec_5 the trustee is directed to file any annual statements required under sec_20_2056a-2 article two section provides that the trust is intended to be a qualified_domestic_trust under sec_2056a the u s trustee shall have the power and is directed to modify any provision of the trust agreement in order that the trust shall be a qualified_domestic_trust under sec_2056a and in order that transfers to the trust will qualify for the federal estate_tax_marital_deduction article two section provides that in the case of any taxable_event as defined in sec_2056a the u s trustee shall have a right to withhold pay or make provision for the payment from each distribution allocation or payment from the trust other than distributions allocations or payments from income including without limitation distributions allocations or payments during the lifetime of spouse or upon the death of spouse the u s trustee shall also have the discretionary right to sell trust assets or take other actions to ensure the payment of federal estate_tax imposed under sec_2056a article three sec_1 provides that to the extent that the trustee holds any income-producing property the trustee is to pay spouse the net_income of the trust in convenient installments at least quarterly during her lifetime article three sec_2 provides that the trustee is to distribute to spouse such amounts of principal from the trust as spouse directs in writing sec_3 provides that any distribution of principal or income may be made only after taking steps to set_aside sufficient cash or properties to satisfy the federal estate_tax imposed by sec_2056a under article four upon the death of spouse after payment of the trust’s share of the federal estate_tax imposed by sec_2056a by reason of the death of spouse the balance of the trust estate is to pass in separate shares of equal value to charities to be designated by spouse providing that each such charity is an organization described in sec_2055 article five sec_1 provides that decisions concerning the management administration investment or distribution of the trust estate are to be made by a majority vote of the trustees if there is more than one trustee then acting any provision of the trust notwithstanding no decision of the trustees may abrogate or curtail the rights granted to or the duties imposed upon the u s trustee under article two under article six the trustee is to maintain the records of trust activities and carry out its duties required under trust and by applicable law within the geographical boundaries of county in state the internal laws of state are to govern the administration of trust and the validity and interpretation of the provisions of trust any_action to enforce or construe the provisions of trust or to determine any issue regarding the administration of trust is to be brought in the circuit_court of county state or in the event jurisdiction and venue lie therein in the united_states district_court for the northern district of state under article seven sec_1 subject_to the provisions of article two spouse unilaterally as grantor and beneficiary but not as fiduciary has the following powers to appoint one or more persons to serve as trustee of trust to remove a trustee provided that at all times there is at least one u s trustee to amend or revoke the trust in part or in whole provided that no amendment or revocation shall affect the right and duty_of the u s trustee to pay or make provisions for the payment of any u s federal estate_tax imposed under sec_2056a under article seven sec_2 subject_to the provisions of article two spouse as grantor and beneficiary but not as fiduciary may veto any one or more of the following decisions to alter or change any investment of trust comprising more than ten percent of the value of the trust property to compromise arbitrate or abandon claims of the trust and to sue on behalf of the trust or defend suits against the trust except that spouse may not veto a decision to defend a suit that is brought by spouse or her legal representatives the rulings requested are as follows the trust will qualify as a qdot defined in sec_2056a provided spouse makes a timely election under sec_2056a for purposes of sec_20_2056a-4 the interest in corporation received by spouse in exchange for her transfer of building to corporation will constitute proceeds from the exchange of property passing from decedent to spouse provided the qdot election is made decedent’s estate will be entitled to a marital_deduction equal to the fair_market_value of the percent interest in corporation transferred to trust determined based on the fair_market_value of the building as of the date of decedent’s death classification of trust as a foreign_trust within the meaning of sec_7701 will not affect the qualification of trust as a qdot under sec_2056a sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states under sec_2056 for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined except as limited by sec_2056 by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 and d a if the surviving_spouse of a decedent is not a united_states citizen the marital_deduction is disallowed unless property passes to the surviving_spouse in a qualified_domestic_trust qdot under sec_2056a a qdot is a_trust if the trust instrument- a requires that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and b provides that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or domestic_corporation has the right to withhold from such distribution the tax imposed under sec_2056a on the distribution such trust meets such requirements as the secretary may by regulations prescribe to ensure the collection of any_tax imposed by sec_2056a and an election under sec_2056a is made with respect to the trust under sec_2056 and sec_20_2056a-4 of the estate_tax regulations if an interest in property passes outright from a decedent to a noncitizen surviving_spouse either by testamentary bequest or devise and such property interest otherwise qualifies for a marital_deduction except that it does not pass in a qdot solely for purposes of sec_2056 the property is treated as passing to the surviving_spouse in a qdot if the property interest is either actually transferred to a qdot before the date the estate_tax_return is filed and on or before the last date prescribed by law that the qdot election may be made or is assigned to a qdot under an enforceable and irrevocable written assignment made on or before the last date prescribed by law that the qdot election may be made under sec_20_2056a-4 if a transfer or assignment is of a specific asset or group_of_assets only assets included in the decedent’s gross_estate and passing from the decedent to the spouse or the proceeds from the sale exchange or conversion of such assets may be transferred or assigned to the qdot sec_7701 provides that the term foreign_trust means any trust other than a_trust described in sec_7701 sec_7701 describes a_trust with the following attributes i a court within the united_states is able to exercise primary supervision over the administration of the trust and ii one or more united_states persons have the authority to control all substantial decisions of the trust ruling trust incorporates the sample paragraphs provided in revproc_96_54 1996_2_cb_386 that may be used to satisfy the governing instrument requirements of sec_20_2056a-2 and d ii of the estate_tax regulations for a qualified_domestic_trust described in sec_2056a we conclude that trust will qualify as a qdot defined in sec_2056a provided a timely election is made under sec_2056a and sec_2056 ruling spouse proposes to transfer building to corporation formed under the applicable laws of country in exchange for the transfer of building to corporation spouse will receive one share of stock representing percent ownership in corporation upon receipt of the share spouse proposes to transfer percent of her interest in corporation to trust under sec_20_2056a-4 a spouse may transfer or assign to a qdot only assets that are included in the decedent’s gross_estate that pass from the decedent to the spouse or the proceeds from the sale exchange or conversion of such assets we conclude that the interest in corporation that spouse will receive in exchange for her transfer of building to corporation will constitute proceeds from the exchange of property passing from decedent to spouse within the meaning of sec_20_2056a-4 such that the interest in corporation may be transferred or assigned to trust for purposes of sec_2056a ruling upon transfer of percent of spouse’s percent stock ownership_interest in corporation provided the qdot election is timely made under sec_2056a and sec_2056 decedent’s estate will be entitled to a marital_deduction equal to the fair_market_value of the percent interest in corporation transferred to trust the fair_market_value of the percent interest in corporation is to be determined based on the fair_market_value of building on the date of decedent’s death for this purpose any additional assets spouse transfers to corporation that were not includible in decedent’s gross_estate and did not pass from decedent to spouse will not be taken into account ruling if trust is classified as a foreign_trust within the meaning of sec_7701 such classification will not cause trust to fail to qualify as a qdot under 20565a a 2055a-2 or revproc_96_54 c b except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the decedent’s estate_tax_return when it is filed a copy is enclosed for that purpose sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosures copy for sec_6110 purpose copy of letter initiator reviewer reviewer reviewer
